Citation Nr: 1037083	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-36 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1970  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified a hearing before a Decision Review Officer 
in March 2007, and a transcript of this hearing is of record.  

The issue of entitlement to a disability rating for PTSD 
in excess of 70 percent appears to have been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service connection for posttraumatic stress 
disorder (PTSD), currently rated as 70 percent disabling, and 
tinea pedis and onychial mycosis, currently rated as 10 percent 
disabling.  Additionally, a review of the record shows that the 
Veteran suffers from a number of non-service connected 
disabilities, including hypertension and arthritis.  

While the Veteran attributes his unemployability primarily to his 
mental health problems, he has also complained that his service 
connected tinea pedis prevents him from wearing work boots or 
standing for long periods of time.  He has also reported that he 
has a bad knee which prevents him from working.  

In March 2007, the Veteran was afforded a VA psychiatric 
examination.  The examiner concluded that the Veteran's service 
connected PTSD would not alone prevent substantially gainful 
employment.  However, the examiner did not address the impairment 
caused by the Veteran's other service connected disability.  

Accordingly, a remand is necessary to afford the Veteran a VA 
medical examination.  The examiner is asked to render an opinion 
as to whether it is at least as likely as not (fifty percent or 
greater) that the Veteran's service connected disabilities alone, 
without reference to any non-service connected disabilities, 
prevent the Veteran from maintaining substantially gainful 
employment.

Additionally, at his March 2007 hearing, the Veteran reported 
that he had applied for disability benefits from the Social 
Security Administration (SSA).  A review of the claims file 
reveals no records obtained from the SSA, and no clear 
determination as to the availability of any records which may 
have been in the possession of the SSA.  The United States Court 
of Appeals for Veterans Claims has indicated that medical records 
upon which an award of Social Security disability benefits has 
been predicated are relevant to VA claims for service connection 
and an increased rating.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Thus, the Board must obtain all of the records 
pertaining to the SSA decision as such records may be relevant to 
this claim for VA benefits.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002) (possibility that SSA records could contain 
relevant evidence cannot be foreclosed absent a review of those 
records).

Accordingly, the case is REMANDED for the following action:

1.	Obtain the Veteran's SSA records, 
including all medical records which formed 
the basis of any decision rendered.  
Efforts to obtain these records should be 
documented, and evidence received in 
response to this request should be 
associated with the claims folder.

2.	The Veteran should be scheduled for a VA 
general medical examination.  

The examiner is asked to render an opinion 
as to whether it is at least as likely as 
not (fifty percent or greater) that the 
Veteran's service connected disabilities 
alone, without reference to any non-
service connected disabilities, prevent 
him from maintaining substantially gainful 
employment.

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.

3.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

